1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plug as set forth in claim 1; +Ve and -Ve end of the comparator as set forth in claim 2 (note that drawing shows +Ve connected to Vb and –Ve connected to Va) must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even 

4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, 
the phrase “used for” is indefinite because it merely recites a use without any active, positive limitation delimiting how this use is actually practiced; perhaps applicant intends to delete ---used for---;
there is no antecedent basis for “the connecting port”;
the phrase “an electrical loop” is indefinite as it is vague what an electrical loop is; how it is formed; it is not clearly defined;
the phrase “is connected to a plug” is indefinite. Note that plug could be OFF and the circuit will not work;


the phrase “a detection potential” is indefinite as it is vague what a detection potential is; it is not clearly defined;
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The omitted elements are: the connecting port third and fourth terminals 210;220 (are required circuit elements);
In claims 2,6, the phrase “multiple power terminals on the connector and the connecting port” is indefinite as the structure as claimed is vague; what are power terminals? How power terminals of the connector and the connecting port are connected? How transmission does take place?
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki Seitaro (JP-2010008178).
As to claim 1, Seitaro discloses a detection circuit comprising a connector e.g. 203,204 including a first detection terminal e.g. 146,147 and a second detection terminal e.g. 146,147, wherein the second detection terminal is electrically connected to a first reference potential e.g. 148; and a processing circuit electrically connected to the first detection terminal and is used for receiving a power supply signal e.g. 208, wherein when the 

    PNG
    media_image1.png
    431
    785
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    554
    606
    media_image2.png
    Greyscale

As to claim 2, Seitaro discloses a detection circuit that includes a comparator e.g. 243,271 and a control circuit e.g. 245 (figs. 3,6).
As to claims 3,6, Seitaro discloses a detection circuit including an analog-to-digital circuit e.g. 233 (fig. 2).
As to claims 4,7, Seitaro discloses a detection circuit comprising the control circuit for controlling power i.e. voltage or current (see e.g. figs. 1,9).

As to claim 8, Seitaro discloses a detection circuit wherein the connector further comprises multiple power terminals, and the multiple power terminals are arranged between the first detection terminal and the second detection terminal (e.g. see fig. 10).

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seitaro in view of Yoshiya Go (JP2020141480) or Watanabe Shinya (JP2018-142118).
As to claim 5, Seitaro discloses a detection circuit as explained above. Seitaro does not explicitly disclose the protection circuit. The use of the protection circuit is commonplace in the related art. Go and Shinya are cited to show this feature. Go teaches to use the protection circuit 131 (fig. 5). Shinya also teaches to use the protection circuit 3 (see e.g. fig. 1). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Seitaro to use the protection circuit as taught by Go or Shinya to protect the circuit or the device.
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858